UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Amendment No. 3 To FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended April 30, 2013 o .TRANSITION REPORT PURSUANT TO SECTION 13 or 15(d) OF THE EXCHANGE ACT For the transition period from to HIGH PERFORMANCE BEVERAGES COMPANY (Exact name of small business issuer as specified in its charter) Nevada 333-170393 27-3566307 (State or other jurisdiction of incorporation or organization) (Commission file number) (IRS Employer Identification Number) 5137 E. Armor St., Cave Creek, AZ 85331 (Address of principal executive office) (Issuer’s telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx.Noo . Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yesx .Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer. See definition of “accelerated filer” and “large accelerated filer” in Rule12b-2 of the Exchange Act (Check one): Large Accelerated Filero.Accelerated Filero. Non-Accelerated Filero.Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company as defined in Rule12b-2 of the Exchange Act.Yeso Nox. Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 103,970,000 shares of Common Stock as of June 24, 2013. Explanatory Note The purpose of this Amendment No. 3 toHigh Performance Beverages Company’s Quarterly Report on Form 10-Q for the quarterly period ended April 30, 2013, filed with the Securities and Exchange Commission onJune 18, 2013, as amended(the “Form 10-Q”), is solely to furnish Exhibit 101 to the Form 10-Q. Exhibit 101 to this report provides the consolidated financial statements and related notes from the Form 10-Q formatted in XBRL (eXtensible Business Reporting Language). No other changes have been made to the Form 10-Q. This Amendment No. 3 to the Form 10-Q speaks as of the original filing date of the Form 10-Q, does not reflect events that may have occurred subsequent to the original filing date, and does not modify or update in any way disclosures made in the original Form 10-Q. 2 Item 6. Exhibits and Reports of Form8-K (a) Exhibits Certifications pursuant to Section302 of Sarbanes Oxley Act of 2002 Certifications pursuant to Section906 of Sarbanes Oxley Act of 2002 EX-101.INS XBRL INSTANCE DOCUMENT EX-101.SCH XBRL TAXONOMY EXTENSION SCHEMA DOCUMENT EX-101.CAL XBRL TAXONOMY EXTENSION CALCULATION LINKBASE EX-101.DEF XBRL TAXONOMY EXTENSION DEFINITION LINKBASE EX-101.LAB XBRL TAXONOMY EXTENSION LABELS LINKBASE EX-101.PRE XBRL TAXONOMY EXTENSION PRESENTATION LINKBASE 3 SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. HIGH PERFORMANCE BEVERAGE COMPANY (Registrant) /s/ Toby McBride Toby McBride Title: President and Chief Financial Officer January 31, 2014 4
